IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN RE: J.C.F., A MINOR                       : No. 73 EM 2018
                                              :
                                              :
 PETITION OF: ELIZABETH LARIN                 :


                                        ORDER



PER CURIAM

      AND NOW, this 9th day of August, 2018, the Motion to Withdraw as Counsel is

DENIED. Counsel is directed to file a Petition for Allowance of Appeal within 30 days.